DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 3), 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, (3, 5), 6, 7, 14, 15, 16, 17, 18, 19, 20, 14, 15, 16, 17, 18, 19 of app 17/079,915 (now is US patent US 11410361 B2) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 3 is determined to be obvious in light of claim 1 of 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claims 1, 3
17/079,915 (US 11410361 B2) claim 1
Claim 1. A method implemented by a processing system, the method comprising: 






generating, by the processing system, edited digital content based on a user input specifying an edit to digital content, the digital content generated using a procedural model;

Claim 1. In a digital medium procedural model editing environment, a method implemented by a computing device, the method comprising: receiving, by the computing device, a user input specifying an edit to digital content, the digital content generated using a procedural model;
 generating, by the computing device, a simplified model from the procedural model, the simplified model having a plurality of bounding objects;

Claim 3. The method as described in claim 1, further comprising: generating a simplified model from the procedural model, the simplified model having a plurality of bounding objects; 
generating an edited simplified model by applying the edit to at least one of the bounding objects of the simplified model; …





generating, by the computing device, an edited simplified model by applying the edit to at least one of the bounding objects of the simplified model;


generating, by the processing system, candidate input parameters over a plurality of iterations;

generating, by the computing device, a plurality of candidate input parameters over a plurality of iterations;

comparing, by the processing system, digital content generated using the procedure model using the candidate input parameters over the plurality of iterations with the edited digital content;


Claim 3:…
generating a plurality of candidate bounding objects over a plurality of iterations using respective said candidate input parameters, and wherein the selecting of the input parameters is 


generating, by the computing device, a plurality of candidate bounding objects over the plurality of iterations using respective said candidate input parameters;

selecting, by the processing system, input parameters from the candidate input parameters from a respective said iteration that cause the procedural model to generate the digital content as having the edit;

selecting, by the computing device, input parameters from the plurality of candidate input parameters that cause the procedural model to generate the digital content as having the edit 
Claim 3:…
based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model.

based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model;

generating, by the processing system, the digital content as having the edit by executing the procedural model using the input parameters;

generating, by the computing device, the digital content as having the edit by executing the procedural model using the input parameters;

and displaying, by the processing system, the digital content as having the edit.
and displaying, by the computing device, the digital content as having the edit.


Claim 2 is determined to be obvious in light of claim 2 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 2
17/079,915 (US 11410361 B2) claim 2
2. The method as described in claim 1, wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself.
2. The method as described in claim 1, wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself.


Claim 4 is determined to be obvious in light of claim 4 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 4
17/079,915 (US 11410361 B2) claim 4
4. The method as described in claim 3, wherein the edit is an affine transformation that is tracked by applying the edit to the at least one of the bounding objects.
4. The method as described in claim 3, wherein the edit is an affine transformation that is tracked by applying the edit to the at least one of the bounding objects.


Claim 5 is determined to be obvious in light of claim 3, 5 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 5
17/079,915 (US 11410361 B2) claim 3, 5
5. The method as described in claim 3, wherein the comparison is based on a distance between the plurality of candidate bounding objects and bounding objects of the edited simplified model and…
3. The method as described in claim 1, wherein the comparison is based on a distance between the plurality of candidate bounding objects and bounding objects of the edited simplified model.

…the selecting is performed to minimize the distance.
5. The method as described in claim 3, wherein the selecting is performed to minimize the distance.



Claim 6 is determined to be obvious in light of claim 6 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 6
17/079,915 (US 11410361 B2) claim 6
6. The method as described in claim 5, wherein the generating the plurality of candidate input parameters is performed over the plurality of iterations using an optimization function that is configured to minimize the distance.
6. The method as described in claim 5, wherein the generating the plurality of candidate input parameters is performed over the plurality of iterations using an optimization function that is configured to minimize the distance.


Claim 7 is determined to be obvious in light of claim 7 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 7
17/079,915 (US 11410361 B2) claim 7
7. The method as described in claim 1, wherein the generating the plurality of candidate input parameters over the plurality of iterations is performed using an auto differentiation function.
7. The method as described in claim 1, wherein the generating the plurality of candidate input parameters over the plurality of iterations is performed using an auto differentiation function.



Claim 8 is determined to be obvious in light of claim 14 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 8
17/079,915 (US 11410361 B2) claim 14
8. A computing device comprising:
 a processing system;
 and a computer-readable storage medium storing instructions that, responsive to execution by the processing system, causes the processing system to perform operations comprising:


receiving a user input specifying an edit to digital content, the digital content generated using a procedural model;




generating a plurality of candidate input parameters over a plurality of iterations;
 



selecting input parameters from the plurality of candidate input parameters that cause the procedural model to generate the digital content as having the edit;





generating the digital content as having the edit by executing the procedural model using the input parameters;


and displaying the digital content as having the edit.
14. In a digital medium procedural model editing environment, a system comprising:

a user input module implemented at least partially in hardware of a computing device to 


receive a user input specifying an edit to digital content, the digital content generated using a procedural model;

a candidate parameter generation module implemented at least partially in hardware of the computing device to 
generate a plurality of candidate input parameters over a plurality of iterations;
 
a distance determination module implemented at least partially in hardware of the computing device to 
select input parameters from the plurality of candidate input parameters that cause the procedural model to generate the digital content to have an appearance that includes the edit;


 and a procedural model output module implemented at least partially in hardware of the computing device to
generate the digital content as having the edit by executing the procedural model using the input parameters.


Claim 9 is determined to be obvious in light of claim 15 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 9
17/079,915 (US 11410361 B2) claim 15
9. The computing device as described in claim 8, wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself.
15. The system as described in claim 14, wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself.
	


Claim 10 is determined to be obvious in light of claim 16 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 10
17/079,915 (US 11410361 B2) claim 16
10. The computing device as described in claim 8, further comprising:


generating a simplified model from the procedural model, the simplified model having a plurality of bounding objects;


generating an edited simplified model by applying the edit to at least one of the bounding objects of the simplified model;




generating a plurality of candidate bounding objects over a plurality of iterations using respective said candidate input parameters, and wherein the selecting of the input parameters is based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model.
16. The system as described in claim 14, further comprising:
a simplified model generation module to 

generate a simplified model from the procedural model, the simplified model having a plurality of bounding objects;

a simplified model translation module to generate an edited simplified model by applying the edit to at least one of the bounding objects of the simplified model;

a candidate bounding object generation module to 

generate a plurality of candidate bounding objects over a plurality of iterations using respective said candidate input parameters, and wherein the distance determination module is configured to select the input parameters is based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model.


Claim 11 is determined to be obvious in light of claim 17 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 11
17/079,915 (US 11410361 B2) claim 17
11. The computing device as described in claim 10, wherein the edit is an affine transformation that is tracked by applying the edit to the at least one of the bounding objects.
17. The system as described in claim 16, wherein the edit is an affine transformation that is tracked by applying the edit to the at least one of the bounding objects.


Claim 12 is determined to be obvious in light of claim 18 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 12
17/079,915 (US 11410361 B2) claim 18
12. The computing device as described in claim 10, 

wherein the comparison is based on a distance between the plurality of candidate bounding objects and bounding objects of the edited simplified model and the selecting is performed to minimize the distance.
18. The system as described in claim 16, wherein 
the comparison by the candidate parameter generation module is based on a distance between the plurality of candidate bounding objects and bounding objects of the edited simplified model and the selecting by the distance determination module is performed to minimize the distance.


Claim 13 is determined to be obvious in light of claim 19 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 13
17/079,915 (US 11410361 B2) claim 19
13. The computing device as described in claim 12, wherein the generating the plurality of candidate input parameters is performed over the plurality of iterations using an optimization function that is configured to minimize the distance.
19. The system as described in claim 18, wherein the candidate parameter generation module is configured to generate the plurality of candidate input parameters over the plurality of iterations using an optimization function that is configured to minimize the distance.


Claim 14 is determined to be obvious in light of claim 20 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 14
17/079,915 (US 11410361 B2) claim 20
14. The computing device as described in claim 8, wherein the generating the plurality of candidate input parameters over the plurality of iterations is performed using an auto differentiation function.
20. The system as described in claim 14, wherein the candidate parameter generation module is configured to generate the plurality of candidate input parameters over the plurality of iterations using an auto differentiation function.



Claim 15 is determined to be obvious in light of claim 14 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 15
17/079,915 (US 11410361 B2) claim 14
15. A system comprising:
 a user input module implemented at least partially in hardware of a computing device to receive a user input specifying an edit to digital content, the digital content generated using a procedural model;



a candidate parameter generation module implemented at least partially in hardware of the computing device to 

generate a plurality of candidate input parameters over a plurality of iterations;

a distance determination module implemented at least partially in hardware of the computing device to:

compare digital content generated using the procedure model using the candidate input parameters over the plurality of iterations with the edited digital content;

and select input parameters from the candidate input parameters from a respective said iteration that cause the procedural model to generate the digital content as having the edit;

and a procedural model output module implemented at least partially in hardware of the computing device to generate the digital content as having the edit by executing the procedural model using the input parameters.
14. In a digital medium procedural model editing environment, a system comprising:
 a user input module implemented at least partially in hardware of a computing device to receive a user input specifying an edit to digital content, the digital content generated using a procedural model;

 a candidate parameter generation module implemented at least partially in hardware of the computing device to 

generate a plurality of candidate input parameters over a plurality of iterations;

a distance determination module implemented at least partially in hardware of the computing device to 






select input parameters from the plurality of candidate input parameters that cause the procedural model to generate the digital content to have an appearance that includes the edit;


 and a procedural model output module implemented at least partially in hardware of the computing device to generate the digital content as having the edit by executing the procedural model using the input parameters.


Claim 16 is determined to be obvious in light of claim 15 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 16
17/079,915 (US 11410361 B2) claim 15
16. The system as described in claim 15, wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself.
15. The system as described in claim 14, wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself.


Claim 17 is determined to be obvious in light of claim 16 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 17
17/079,915 (US 11410361 B2) claim 16
17. The system as described in claim 15, further comprising: a simplified model generation module to generate a simplified model from the procedural model, the simplified model having a plurality of bounding objects; a simplified model translation module to generate an edited simplified model by applying the edit to at least one of the bounding objects of the simplified model; a candidate bounding object generation module to generate a plurality of candidate bounding objects over a plurality of iterations using respective said candidate input parameters, and wherein the distance determination module is configured to select the input parameters is based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model.
16. The system as described in claim 14, further comprising: a simplified model generation module to generate a simplified model from the procedural model, the simplified model having a plurality of bounding objects; a simplified model translation module to generate an edited simplified model by applying the edit to at least one of the bounding objects of the simplified model; a candidate bounding object generation module to generate a plurality of candidate bounding objects over a plurality of iterations using respective said candidate input parameters, and wherein the distance determination module is configured to select the input parameters is based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model.


Claim 18 is determined to be obvious in light of claim 17 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 18
17/079,915 (US 11410361 B2) claim 17
18. The system as described in claim 17, wherein the edit is an affine transformation that is tracked by applying the edit to the at least one of the bounding objects.
17. The system as described in claim 16, wherein the edit is an affine transformation that is tracked by applying the edit to the at least one of the bounding objects.


Claim 19 is determined to be obvious in light of claim 18 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 19
17/079,915 (US 11410361 B2) claim 18
19. The system as described in claim 17, wherein the comparison by the candidate parameter generation module is based on a distance between the plurality of candidate bounding objects and bounding objects of the edited simplified model and the selecting by the distance determination module is performed to minimize the distance.
18. The system as described in claim 16, wherein the comparison by the candidate parameter generation module is based on a distance between the plurality of candidate bounding objects and bounding objects of the edited simplified model and the selecting by the distance determination module is performed to minimize the distance.


Claim 20 is determined to be obvious in light of claim 19 of app 17/079,915 (now is US patent US 11410361 B2) based on reasons below for having similar limitations.
Instant application claim 20
17/079,915 (US 11410361 B2) claim 19
20. The system as described in claim 15, wherein the candidate parameter generation module is configured to generate the plurality of candidate input parameters over the plurality of iterations using an optimization function that is configured to minimize a distance 
19. The system as described in claim 18, wherein the candidate parameter generation module is configured to generate the plurality of candidate input parameters over the plurality of iterations using an optimization function that is configured to minimize the distance.
between digital content generated using the procedure model using the candidate input parameters over the plurality of iterations with the edited digital content.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asente et al.( US 20180101972 A1, hereinafter Asente), in view of Yumer et al. (“Procedural Modeling Using Autoencoder Networks” ,hereinafter Yumer)
Regarding Claim 1, a method implemented by a processing system, the method comprising (Asente, Paragraph [0143], Computer storage media include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data):
generating, by the processing system, edited digital content based on a user input specifying an edit to digital content (Asente, Paragraph [0022], [0025], A global space organization function guides the procedural model and may be based on or employ one or more control layers. A control layer may receive various user inputs; A user may employ the ornaments to decorate virtually any object or artifact, such as but not limited to one or more digital documents)

, the digital content generated using a procedural model (Asente, Paragraph [0022], the various embodiments include a procedural model that enables at least the partially automated generation of one or more decorative ornaments. A user may employ the ornaments to decorate virtually any object or artifact, such as but not limited to one or more digital documents);
generating, by the processing system, candidate input parameters over a plurality of iterations (Asente, Paragraph [0112], oreground decorative elements may be placed during the first N iterations of process 400, and the background decorative elements are placed during the final M iterations, where there are a total of N+M iterations of the loop); [[ comparing, by the processing system, digital content generated using the procedure model using the candidate input parameters over the plurality of iterations with the edited digital content; ]] selecting, by the processing system, input parameters from the candidate input parameters from a respective said iteration that cause the procedural model to generate the digital content as having the edit (Asente, Paragraph [0023], A global space organization function enables a user to configure a procedural model for the generation of one or more ornaments; provide localized interactive edits to the generated ornaments. it is noted function has parameter(s)); generating, by the processing system, the digital content as having the edit by executing the procedural model using the input parameters(Asente, Fig. 3, Step 306; Generate Decorative Ornament Based on Global Space Organization Function Configuration and Seed Data. it is noted Function will have input parameters);
 and displaying, by the processing system, the digital content as having the edit (Asente, Paragraph [0059], the global space organization function configuration data 266. View 228 (at time slice t=t3>t2), shows the updated ornament that incorporates the user's local edits, provided in view 226; Fig. 2, 228 are ‘edited’ items).
	Asente does not explicitly disclose but Yumer teaches comparing, by the processing system (Yumer, Page 109, designers create content with more than 10-fold faster speeds using our system compared to the classic procedural modeling interface) digital content generated using the procedure model using the candidate input parameters over the plurality of iterations with the edited digital content (Yumer, Page 110, 111-112, with a given input-parameter vector. Koyama introduced a method where they learn better (i.e., human preferred) parameters of a procedural model using pairwise parameter set comparisons resulting from a crowd-sourced user study. They represent this preference as a goodness measure, which is then used to interactively guide users towards better parameter sets during design exploration. “Iterative C-tree subsampling. To construct a training set that reliably captures the shape variation we iteratively: (1) add new samples to the models forming the C-tree, (2) compute a new C-tree, (3) perform subsampling”. Fig. 5, p: Procedural model parameters of sample).
Yumer and Asente are analogous since both of them are dealing with Procedural
Modeling. Asente provided a way of procedural model to allow user to configure a
global space to interactively edit objects in a simplified form. Yumer provided an
interaction use input parameters during the procedural modeling process to achieve the faster editing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate input parameter for iterative process taught by Yumer into modified invention of Asente such that during the procedural modelling process, system will be able to provide an user friendly environment to use input parameters to iteratively adjust the training result and to create the best procedural model result.

Regarding Claim 2, the combination of Asente and Yumer teaches the invention in Claim 1.
The combination further teaches wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself (Asente, Paragraph [0066], one or more user drawn paths or obstacles, a control layer with one or more vector fields, guide paths determined algorithmically by path finding with or without an underlying vector field, or the like).

Regarding Claim 7, the combination of Asente and Yumer teaches the invention in Claim 1.
The combination further teaches wherein the generating the plurality of candidate input parameters over the plurality of iterations is performed using an auto differentiation function (Asente, Paragraph [0003],a configurable procedural model to automatically generate decorative  ornaments
[0068], procedural model may automatically generate one or more ornaments that conform to the user's desired aesthetic <based on differences>
[0031], Based on these global space organization functions, various embodiments of the procedural model automatically generate one or more ornaments that conform to the user's desired aesthetic).

Regarding Claim 8, Asente teaches a computing device comprising (Asente, Paragraph [0019], FIG. 9 is a block diagram of an example computing device in which embodiments of the present disclosure may be employed) :
 a processing system (Asente, FIG. 2 depicts a system implementing various embodiments of procedural models); and a computer-readable storage medium storing instructions that, responsive to execution by the processing system, causes the processing system to perform operations comprising (Asente, Paragraph [0047], [0159], The user may store the ornament in non-transitory computer-readable storage media at any point during the interactive generation of the ornament. System 200 may include further one or more engines, such as procedural model engine 240. In at least one embodiment, procedural model engine 240 may enable, perform, or otherwise execute one or more processes ( or portions thereof) that perform actions that at least partially implement one or more procedural models to generate one or more ornaments): receiving a user input specifying an edit to digital content, the digital content generated using a procedural model (Asente, Paragraph [0003], The global space organization function of the procedural model enables a user to configure placement policies for the decorative element; The user may apply individual localized edits to the generated ornament to more fully control the structure of the ornament <read on digital content>);
generating a plurality of candidate input parameters over a plurality of iterations(Asente, Paragraph [0112], foreground decorative elements may be placed during the first N iterations of process 400, and the background decorative elements are placed during the final M iterations, where there are a total of N+M iterations of the loop);
selecting input parameters from the plurality of candidate input parameters that cause the procedural model to generate the digital content as having the edit (Asente, Paragraph [0023], A global space organization function enables a user to configure a procedural model for the generation of one or more ornaments <read on digital conent>; provide localized interactive edits to the generated ornaments. it is noted function has parameter(s)); [[ generating the digital content as having the edit by executing the procedural model using the input parameters ]]; and displaying the digital content as having the edit (Asente, Paragraph [0059], the global space organization function configuration data 266. View 228 shows the updated ornament that incorporates the user's local edits, provided in view 226; Fig. 2, 228 are ‘edited’ items).
Asente does not explicitly disclose but Yumer teaches generating the digital content as having the edit by executing the procedural model using the input parameters (Yumer, Page 110, 111-113, with a given input-parameter vector. Koyama introduced a method where they learn better (i.e., human preferred) parameters of a procedural model using pairwise parameter set comparisons resulting from a crowd-sourced user study. we use the nodes at the bottleneck as input, generate the procedural modeling parameters at the output layer, and compute the corresponding model using the procedural modeling rule set).
Yumer and Asente are analogous since both of them are dealing with Procedural
Modeling. Asente provided a way of procedural model to allow user to configure a
global space to interactively edit objects in a simplified form. Yumer provided an
interaction use input parameters during the procedural modeling process to achieve the faster editing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate input parameter for iterative process taught by Yumer into modified invention of Asente such that during the procedural modelling process, system will be able to provide an user friendly environment to use input parameters to adjust the training result and to create the best procedural model result.

Regarding Claim 9, the combination of Asente and Yumer teaches the invention in Claim 8.
The combination further teaches wherein the input parameters cause the digital content generated by the procedural model to include the edit without making a change to the procedural model, itself (Asente, Paragraph [0066], one or more user drawn paths or obstacles, a control layer with one or more vector fields, guide paths determined algorithmically by path finding with or without an underlying vector field, or the like).

Regarding Claim 14, the combination of Asente and Yumer teaches the invention in Claim 8.
The combination further teaches wherein the generating the plurality of candidate input parameters over the plurality of iterations is performed using an auto differentiation function (Asente, Paragraph [0003],a configurable procedural model to automatically generate decorative  ornaments [0068], procedural model may automatically generate one or more ornaments that conform to the user's desired aesthetic <based on differences> [0031], Based on these global space  organization functions, various embodiments of the procedural model automatically generate one or more ornaments that conform to the user's desired aesthetic).


	
	Allowable Subject Matter
Claims 3-6, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing (electronic) terminal disclaimer to overcome double patenting rejection.
Regarding Claim 3, 10, prior art Asente provided a way of procedural model to
allow user to configure a global space to interactively edit objects in a simplified form.
Yumer provided an environment to allow user to specify formal parameters during the
procedural modeling process to achieve the simplicity editing. However, none of the
prior art cited alone or in combination provides motivation to teach the limitation 
“generating an edited simplified model by applying the edit to at least one of
the bounding objects of the simplified model;”, “selecting of the input parameters is based on a comparison of the plurality of candidate bounding objects and the bounding objects of the edited simplified model”
Regarding dependent Claims 4-6, 11-13, they will be allowed due to their
dependency to the independent Claims 8, 14 respectively.
Claims 8-14, 15-20 are objected to as being rejected by the double patenting rejection. but would be allowable if applicant file the (electronic) terminal disclaimer to overcome the double patenting rejection.
Regarding Claims 8, 15, prior art Asente provided a way of procedural model to
allow user to configure a global space to interactively edit objects in a simplified form.
Yumer provided an environment to allow user to specify formal parameters during the
procedural modeling process to achieve the simplicity editing. However, none of the
prior art cited alone or in combination provides motivation to teach the limitation 
“A candidate parameter generation module implemented at least partially in hardware of
the computing device to generate a plurality of candidate input parameters over a
plurality of iterations’ “A distance determination module implemented at least partially in
hardware of the computing device to”  “select input parameters from the plurality of
candidate input parameters that cause the procedural model to generate the digital
content to have an appearance that includes the edit”. 
Regarding dependent Claims 9-14, 16-20, they will be allowed due to their
dependency to the independent Claims 8, 14 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220179374 A1	Evaluation and/or adaptation of industrial and/or technical
process models
“Meta-representation of Shape Families”, Noa Fish et al., 2014
“InverseCSG: Automatic Conversion of 3D Models to CSG Trees”, TAO DU et al., 2018
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619